Stephens, P. J.,
concurring specially. The above is correct under an application of the doctrine of Gantt v. American National Ins. Co., supra. That is a decision of the Supreme Court, and we are bound by it. That case was decided by only five Justices, two of whom dissented; The judgment was that of only three Justices, which is only one half of the membership of the Supreme Court. The application of either the so-called American or the so-called English rule to the facts in the case at bar would bring about the same result; that is, that there is no proof that the insured died during the life of the policy, and that the evidence was insufficient to support a verdict for the plaintiff. Under either rule the presumption is that after the expiration of the seven years, during which the person has not been heard from, he is dead. Under neither rule is there a presumption that the missing person died at any particular time before the expiration of the seven years. The burden was on the plaintiff to establish the death of the insured during the life of the policy. Whether or not there was a presumption that he lived until the expiration of the seven-year period, there was no evidence that he died before the *710alleged date of the lapsing of the policy. Therefore the evidence was insufficient to authorize a verdict for the plaintiff.